Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed imaging lens assembly specifically including, as the distinguishing features in combination with the other limitations, the six lens elements in order from an object side to an image side as claimed, the first and sixth lens elements as claimed having negative refractive power, the third and fifth lens elements as claimed having positive refractive power, the second, third, fifth and sixth lens elements as claimed having the specific structure as claimed, an aperture stop between the second and third lens elements as claimed, an axial distance between the third and fourth lens elements as claimed larger than an axial distance between the fourth and fifth lens elements as claimed, an Abbe number of the sixth lens element as claimed satisfying the mathematical condition V6 ≤ 23.8 and further wherein the imaging lens assembly has a total of six lens elements. Specifically, with respect to independent claim 15, none of the prior art either alone or in combination disclose or teach of the claimed imaging lens assembly specifically including, as the distinguishing features in combination with the other limitations, the six lens elements in order from an object side to an image side as claimed, the first and sixth lens elements as claimed having negative refractive power, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/
Primary Examiner, Art Unit 2872    
February 23, 2021